                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


MICHAEL BRENT ROMERO                                      CASE NO. 6:18-CV-00202

VERSUS                                                    JUDGE ROBERT G. JAMES

SOCIAL SECURITY COMMISSIONER
OF SOCIAL SECURITY


                                         JUDGMENT

       This matter was referred to United States Magistrate Judge Carol B. Whitehurst for Report

and Recommendation. After an independent review of the record, and consideration of objections

filed, this Court concludes that the Magistrate Judge’s Report and Recommendation is correct and

adopts the findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner’s decision is

AFFIRMED and this matter is DISMISSED WITH PREJUDICE, consistent with the report and

recommendation.

       SIGNED the 5th day of August, 2019.
